

116 S1776 IS: Children's Budget Act
U.S. Senate
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1776IN THE SENATE OF THE UNITED STATESJune 11, 2019Mr. Menendez (for himself, Ms. Harris, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo amend title 31 of the United States Code to require that Federal children’s programs be
 separately displayed and analyzed in the President’s budget.1.Short titleThis Act may be cited as the Children's Budget Act.2.Amendment to
 title 31Section 1105(a) of title 31, United States Code, is amended by adding at the end the following:(40)(A)A detailed, separate analysis for the prior fiscal year, the current fiscal year, the fiscal year for which the budget is submitted, and the ensuing fiscal year identifying the amounts of gross and net appropriations or obligational authority and outlays that are directed to children within the United States and territories including—(i)summaries of the total amount of such appropriations or new obligational authority and outlays requested for children and children’s programs;(ii)an estimate of levels of spending on children and children’s programs; and(iii)a detailed breakdown of spending on children and children’s programs by agency and initiative.(B)In this paragraph—(i)the term children means individuals under 19 years of age; and(ii)the term spending on children includes—(I)Federal entitlement spending that goes directly to children;(II)outlays for programs and initiatives that, consistent with their mission, deliver services exclusively to children;(III)outlays for programs and initiatives that, while not serving children directly, have as a core mission goal the improvement of children’s health, education, welfare, or general well-being; and(IV)the share of funding for Federal programs and initiatives that deliver services to both children and adults that is consistent with the share of program benefits for children based on the best available data.(C)In implementing this paragraph, including determining what Federal activities or accounts constitutes spending on children or children’s programs, the Office of Management and Budget shall consult periodically with the Committee on the Budget and the Committee on Appropriations of the Senate, the Committee on the Budget and the Committee on Appropriations of the House of Representatives, and the Congressional Budget Office..